Case 2:20-cv-06414-JGB-KK Document 61 Filed 12/05/20 Page 1 of 5 Page ID #:995



  1   XAVIER BECERRA
      Attorney General of California
  2   BENJAMIN M. GLICKMAN
      Supervising Deputy Attorney General
  3   TODD GRABARSKY
      Deputy Attorney General
  4   SETH E. GOLDSTEIN
      Deputy Attorney General
  5   State Bar No. 238228
       1300 I Street, Suite 125
  6    P.O. Box 944255
       Sacramento, CA 94244-2550
  7    Telephone: (916) 210-6063
       Fax: (916) 324-8835
  8    E-mail: Seth.Goldstein@doj.ca.gov
      Attorneys for Defendant
  9   Governor Gavin Newsom
 10                      IN THE UNITED STATES DISTRICT COURT
 11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 12
 13
 14
      HARVEST ROCK CHURCH, INC.,                   2:20-cv-06414JGB(KKx)
 15   and HARVEST INTERNATIONAL
      MINISTRY, INC., itself and on              NOTICE OF INTENTION TO
 16   behalf of its member churches in           OPPOSE TEMPORARY
      California,                                RESTRAINING ORDER;
 17                                              REQUEST FOR ADDITIONAL
                                     Plaintiffs, TIME TO PREPARE AN
 18                                              OPPOSITION AND RECORD
                   v.
 19                                                Date:        December 8, 2020
                                                   Time:        2:00 P.M.
 20   GAVIN NEWSOM, in his official                Judge:       The Honorable Jesus G.
      capacity as Governor of the State of                      Bernal
 21   California,
                                                   Action Filed: 7/17/2020
 22                                 Defendant.
 23
 24        On December 4, Plaintiffs moved for a temporary restraining order and a
 25   preliminary injunction enjoining California’s COVID-19 restrictions on houses of
 26   worship, with a January 4, 2021 hearing date. Dkt 58. Later that day, Plaintiffs
 27   filed a notice stating that no hearing was necessary “and a temporary restraining
 28   order and preliminary injunction should issue immediately without a hearing”

                                               1
Case 2:20-cv-06414-JGB-KK Document 61 Filed 12/05/20 Page 2 of 5 Page ID #:996



  1   because of the Supreme Court’s order in Roman Catholic Diocese of Brooklyn v.
  2   Cuomo, 592 U.S. __, 2020 WL 6948354 (Nov. 25, 2020). Dkt. 59 at 2. This Court
  3   then set a hearing date for Plaintiffs’ motion of December 8. Dkt. 60. Defendant
  4   agrees with the Court that a hearing should be held on Plaintiffs’ motion. However,
  5   Defendant respectfully requests that the Court continue the hearing date until
  6   December 18 and set a briefing schedule so that it may receive additional evidence
  7   concerning the motion.
  8        Contrary to Plaintiffs’ contention, Roman Catholic Diocese does not mandate
  9   a temporary restraining order here. Although Plaintiffs requested an injunction of
 10   California’s restrictions on worship services, the Supreme Court did not grant one.
 11   Nor did the Supreme Court remand to the Ninth Circuit to consider whether Roman
 12   Catholic Diocese requires an injunction as a matter of law. Instead, the Supreme
 13   Court vacated this Court’s previous opinion and remanded to the Court of Appeals
 14   with instructions to remand to this Court for further consideration. Harvest Rock
 15   Church v. Newsom, No. 20A94, 2020 WL 7061630, at *1 (U.S. Dec. 3, 2020). This
 16   is the relief that Defendant proposed to allow for further factual development in
 17   light of Roman Catholic Diocese. See Opposition To Emergency Application for
 18   Writ of Injunction at fn. 20, 29 (Nov. 30, 2020), available at
 19   https://www.supremecourt.gov/search.aspx?filename=/docket/
 20   docketfiles/html/public/20a94.html.
 21        Also contrary to Plaintiffs’ representation, Dkt. 59 at 3, the Supreme Court did
 22   not enjoin New York’s restrictions on houses of worship merely because New York
 23   imposed a severe restriction on worship services. The Supreme Court enjoined a
 24   portion of the limits imposed by New York because the New York Governor made
 25   comments that appeared to target a religious community and because the State
 26   regulations at issue “single out houses of worship for especially harsh treatment.”
 27   2020 WL 6948354, at *1. Here, by contrast, there is no such allegation that the
 28   Governor targeted any religious community, and California’s regulations do not

                                               2
Case 2:20-cv-06414-JGB-KK Document 61 Filed 12/05/20 Page 3 of 5 Page ID #:997



  1   single out houses of worship. Instead, like all of California’s restrictions, the
  2   restrictions imposed on worship services are based on—and proportional to—the
  3   risk of transmission posed by the activity.
  4        Defendant intends to file an opposition to Plaintiffs’ motion that demonstrates
  5   that California’s restrictions are unlike New York’s and do not violate the Free
  6   Exercise Clause under any constitutional standard. Defendant intends to submit
  7   expert testimony from several prominent epidemiologists explaining the scientific
  8   bases for California’s current restrictions. Defendant also intends to provide the
  9   Court with information about California’s current restrictions, as the restrictions
 10   described by the parties in July and August have been superseded by an entirely
 11   new and different regulatory framework that applies to all activities, whether
 12   religious or secular. See Cal. Dep’t of Public Health, Blueprint for a Safer
 13   Economy, https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-
 14   19/COVID19CountyMonitoringOverview.aspx (last visited Dec. 5, 2020). Finally,
 15   Defendants intend to submit information concerning the current, quite troubling
 16   state of the COVID-19 pandemic in California and the impact that the relief sought
 17   by Plaintiffs would have on public health. However, the current schedule leaves
 18   Defendant insufficient time to provide this information.
 19        In order to ensure that Plaintiffs’ request for injunctive relief is based on a
 20   complete, up-to-date record, and the parties have adequate time to brief these
 21   important issues, Defendant respectfully requests that the Court set a briefing and
 22   hearing schedule that permits Plaintiffs to supplement their motion for injunctive
 23   relief with additional evidence and legal argument, if they so choose, and provides
 24   Defendant a reasonable opportunity to respond. Defendant proposes that any
 25   supplemental filing by Plaintiffs be filed by Wednesday, December 9, that
 26   Defendant respond by Monday, December 14, that Plaintiffs file any reply by
 27   Wednesday, December 16, and the Court hold a hearing on the motion on Friday,
 28   December 18.

                                                3
Case 2:20-cv-06414-JGB-KK Document 61 Filed 12/05/20 Page 4 of 5 Page ID #:998



  1
      Dated: December 5, 2020                  Respectfully submitted,
  2
                                               XAVIER BECERRA
  3                                            Attorney General of California
                                               BENJAMIN M. GLICKMAN
  4                                            Supervising Deputy Attorney General
                                               TODD GRABARSKY
  5                                            Deputy Attorney General
  6
  7                                            /s/ Seth Goldstein
                                               SETH E. GOLDSTEIN
  8                                            Deputy Attorney General
                                               Attorneys for Defendant
  9                                            Governor Gavin Newsom
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                           4
Case 2:20-cv-06414-JGB-KK Document 61 Filed 12/05/20 Page 5 of 5 Page ID #:999



  1                            CERTIFICATE OF SERVICE
  2       I hereby certify that on December 5, 2020, I electronically filed the foregoing
  3   document with the Clerk of the Court by using the CM/ECF system.
  4       I certify that all participants in the case are registered CM/ECF users and that
  5   service will be accomplished by the CM/ECF system.
  6
      Dated: December 5, 2020            /s/ Todd Grabarsky
  7                                      TODD GRABARSKY
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              5
